DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a three-dimensional moving-object tracking device that includes two pairs of moving-object tracking X-ray generation devices and a moving-object tracking X-ray flat-panel detector claimed in claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 1 and 7 are are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and configured to acquire a fluoroscopic X-ray image; and 
a control system comprising: 
a CBCT imaging device;
a two-dimensional moving-object tracking device; and
a central control unit configured to control: 
[[a]] the CBCT imaging device configured to control the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
[[a]] the two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
the CBCT imaging device calculates three-dimensional coordinates of the tracking target object as a midpoint between two intersecting points between a movement area of the tracking target object set in an advance and the tracking target object passing a straight line formed by connecting to each other [[the]] three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and [[the]] three-dimensional coordinates of the fluoroscopic X-ray generation device.
Appropriate correction is required.
Claims 3 and 8 are objected to because of the following informalities: 
Claim 3 should be amended as follows:
3. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; and 
a control system comprising: 
a CBCT imaging device;
a two-dimensional moving-object tracking device; and

[[a]] the CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
[[a]] the two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein a position of each tracking target object on a four-dimensional CT image including a position of the tracking target object in each respiratory phase acquired in an advance is transferred into a therapy room coordinate system, the CBCT imaging device calculates each intersecting point or a common perpendicular line between or of an inter-phase movement straight line and the tracking target object passing straight line, the CBCT imaging device obtains the inter-phase movement straight line by connecting positions of the tracking target object on the four-dimensional CT image in respiratory phases, the CBCT imaging device obtains an intersecting point as three- dimensional coordinates of the tracking target object when an intersecting point exists, and a point on the common perpendicular line on the inter-phase movement straight line, , which has a shortest length, as the three-dimensional coordinates of the tracking target object when an intersecting point does not exist.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The radiation therapy apparatus according to claim 3, wherein a respiratory phase of the irradiation target is determined based on the three- dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, [[the]] fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase.
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; and 

a CBCT imaging device;
a two-dimensional moving-object tracking device;
a three-dimensional moving-object tracking device; and
a central control unit configured to control: 
[[a]] the CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; 
[[a]] the two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image; and 
[[a]] the three-dimensional moving-object tracking device that includes two pairs of moving-object tracking X-ray generation device and a moving-object tracking X- ray flat-panel detector, and that three-dimensionally tracks the tracking target object on a fluoroscopic X-ray image acquired, 
wherein three-dimensional coordinates of the tracking target are obtained as a point on a tracking target object passing straight line formed by connecting to each other three- dimensional coordinates in a therapy room coordinate of: 
(i) a point on a three-dimensional movement trajectory of the tracking target in the therapy room coordinate system acquired from the three-dimensional moving-object tracking device, 4811-9471-6874.26 
(ii) a point on the three-dimensional movement trajectory, where a calculated common perpendicular line, at which the three-dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has a shortest length, 
(iii) a point on the tracking target object passing straight line where a calculated common perpendicular line, at which the three-dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has the shortest length, and 
(iv) a midpoint on a length of the common perpendicular line.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; and 
a control system comprising: 
a CBCT imaging device;
a two-dimensional moving-object tracking device; and
a central control unit configured to control: 
[[a]] the CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT 
[[a]] the two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein three-dimensional coordinates of the tracking target object are obtained as coordinates that are included in a movement area set in advance, the three-dimensional coordinates being on a tracking target object passing straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and three-dimensional coordinates of the X-ray generation device, and 
a respiratory phase of the irradiation target is determined based on the three- dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, the fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a control system, a central control unit, a CBCT imaging device, and a two-dimensional moving-object tracking device, in claims 1 and 3-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 1 recites a limitation “a central control unit configured to control: a CBCT imaging device configured to control the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and a two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” in lines 9-16.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 1 recites a limitation “a CBCT imaging device configured to control the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image” in lines 10-13.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 1 recites a limitation “a two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” in lines 14-16.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 1 recites a limitation “the CBCT imaging device calculates three-dimensional coordinates of the tracking target object as a midpoint between two intersecting points between a movement area of the tracking target object set in an advance and the tracking target object passing a straight line formed by connecting to each other the three-dimensional coordinates in a therapy 
Claim 7 recites a functional limitation “a respiratory phase of the irradiation target is determined based on the three-dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase” in lines 2-6.  However, the specification does not describe which structure performs the functional limitation.

Claim 3 recites a limitation “a central control unit configured to control:  a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and a two-dimensional moving-object tracking device that two-dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” in lines 8-15.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 3 recites a limitation “a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image” in lines 9-12.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly 
Claim 3 recites a limitation “a two-dimensional moving-object tracking device that two-dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” in lines 13-15.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 3 recites a functional limitation “a position of each tracking target object on a four-dimensional CT image including a position of the tracking target object in each respiratory phase acquired in an advance is transferred into a therapy room coordinate system” in lines 16-18.  However, the specification does not describe which structure performs the functional limitation.
Claim 3 recites a limitation “the CBCT imaging device calculates each intersecting point or a common perpendicular line between or of an inter-phase movement straight line and the tracking target object passing straight line, the CBCT imaging device obtains the inter-phase movement straight line by connecting positions of the tracking target object on the four-dimensional CT image in respiratory phases, the CBCT imaging device obtains an intersecting point as three- dimensional coordinates of the tracking target object when an intersecting point exists, and a point on the common perpendicular line on the inter-phase movement straight line, where the CBCT imaging device obtains the common perpendicular line, which has a shortest length, as the three-dimensional coordinates of the tracking target object when an intersecting point does not exist” in lines 18-30.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 8 recites a functional limitation “a respiratory phase of the irradiation target is 

Claim 4 recites a limitation “a central control unit configured to control: a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; a two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image; and a three-dimensional moving-object tracking device that includes two pairs of moving-object tracking X-ray generation devices and a moving-object tracking X- ray flat-panel detector, and that three-dimensionally tracks the tracking target object on a fluoroscopic X-ray image acquired” in lines 8-21.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 4 recites a limitation “a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image” in lines 9-12.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 4 recites a limitation “a two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the 
Claim 4 recites a functional limitation “three-dimensional coordinates of the tracking target are obtained as a point on a tracking target object passing straight line formed by connecting to each other three- dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on a fluoroscopic X-ray image acquired during the cone-beam CT imaging and three-dimensional coordinates of the X-ray generation device, the point being any one of: (i) a point on a three-dimensional movement trajectory of the tracking target in the therapy room coordinate system acquired from the three-dimensional moving-object tracking device, (ii) a point on the three-dimensional movement trajectory, where a calculated common perpendicular line, at which the three-dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has a shortest length, (iii) a point on the tracking target object passing straight line where a calculated common perpendicular line, at which the three-dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has the shortest length, and (iv) a midpoint on a length of the common perpendicular line” in lines 22-39.  However, the specification does not describe which structure performs the functional limitation.
Claim 5 recites a functional limitation “an respiratory phase of the irradiation target is determined based on the three- dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, the fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase” in lines 2-6.  However, the specification does not describe 

Claim 6 recites a limitation “a central control unit configured to control:  a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and a two-dimensional moving-object tracking device that two-dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” in lines 8-15.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 6 recites a limitation “\a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image” in lines 9-12.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 6 recites a limitation “a two-dimensional moving-object tracking device that two-dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” in lines 13-15.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim 6 recites a functional limitation “three-dimensional coordinates of the tracking target object are obtained as coordinates that are included in a movement area set in advance, the three-dimensional coordinates being on a tracking target object passing straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for 
Claim 6 recites a functional limitation “a respiratory phase of the irradiation target is determined based on the three- dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, the fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase” in lines 23-27.  However, the specification does not describe which structure performs the functional limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a CBCT imaging device” in line 10, which renders the claim indefinite.  It is unclear whether or not the control system comprises a CBCT imaging device.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 1 recites a passive limitation “a two-dimensional moving-object tracking device” in line 14, which renders the claim indefinite.  It is unclear whether or not the control system 
Claim 7 recites a functional limitation “a respiratory phase of the irradiation target is determined based on the three-dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase” in lines 2-6, which renders the claim indefinite because the boundaries of the functional limitation are unclear because the claim does not provide a discernable boundary on what performs the functional limitation.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function. It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description. When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., a couch, a gantry, a fluoroscopic X-ray generation device, an X-ray flat-panel detector, a control system, a CBCT imaging device, and a two-dimensional moving-object tracking device, so it is unclear whether the function requires some other structure or is simply a result of operating the radiation therapy apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
The limitation is unclear because it merely states a function (“a respiratory phase of the irradiation target is determined based on the three-dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase”) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a couch, a gantry, a fluoroscopic X-ray generation device, an X-ray flat-panel detector, a control system, a CBCT imaging device, and a two-dimensional moving-object tracking device, so it is unclear whether the function requires some other structure or is simply a result of operating the radiation therapy apparatus in a certain manner.

Claim 3 recites a passive limitation “a CBCT imaging device” in line 9, which renders the claim indefinite.  It is unclear whether or not the control system comprises a CBCT imaging device.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 3 recites a passive limitation “a two-dimensional moving-object tracking device” in line 13, which renders the claim indefinite.  It is unclear whether or not the control system comprises a two-dimensional moving-object tracking device.  See transitional phrases in MPEP § 2111.03 for more information.
is transferred into a therapy room coordinate system” in lines 16-18, which renders the claim indefinite because the boundaries of the functional limitation are unclear because the claim does not provide a discernable boundary on what performs the functional limitation.
Claim 8 recites a functional limitation “a respiratory phase of the irradiation target is determined based on the three- dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase” in lines 2-6, which renders the claim indefinite because the boundaries of the functional limitation are unclear because the claim does not provide a discernable boundary on what performs the functional limitation.

Claim 4 recites a passive limitation “a CBCT imaging device” in line 9, which renders the claim indefinite.  It is unclear whether or not the control system comprises a CBCT imaging device.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 4 recites a passive limitation “a two-dimensional moving-object tracking device” in line 13, which renders the claim indefinite.  It is unclear whether or not the control system comprises a two-dimensional moving-object tracking device.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 4 recites a passive limitation “a three-dimensional moving-object tracking device” in line 16, which renders the claim indefinite.  It is unclear whether or not the control system comprises a three-dimensional moving-object tracking device.  See transitional phrases in MPEP 
Claim 4 recites a functional limitation “three-dimensional coordinates of the tracking target are obtained as a point on a tracking target object passing straight line formed by connecting to each other three- dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on a fluoroscopic X-ray image acquired during the cone-beam CT imaging and three-dimensional coordinates of the X-ray generation device, the point being any one of: (i) a point on a three-dimensional movement trajectory of the tracking target in the therapy room coordinate system acquired from the three-dimensional moving-object tracking device, (ii) a point on the three-dimensional movement trajectory, where a calculated common perpendicular line, at which the three-dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has a shortest length, (iii) a point on the tracking target object passing straight line where a calculated common perpendicular line, at which the three-dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has the shortest length, and (iv) a midpoint on a length of the common perpendicular line” in lines 22-39, which renders the claim indefinite because the boundaries of the functional limitation are unclear because the claim does not provide a discernable boundary on what performs the functional limitation.
Claim 5 recites a functional limitation “an respiratory phase of the irradiation target is determined based on the three- dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, the fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase” in lines 2-6, which renders the claim indefinite because the boundaries of the functional limitation are unclear because the claim does not provide a discernable 

Claim 6 recites a passive limitation “a CBCT imaging device” in line 9, which renders the claim indefinite.  It is unclear whether or not the control system comprises a CBCT imaging device.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 6 recites a passive limitation “a two-dimensional moving-object tracking device” in line 13, which renders the claim indefinite.  It is unclear whether or not the control system comprises a two-dimensional moving-object tracking device.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 6 recites a functional limitation “three-dimensional coordinates of the tracking target object are obtained as coordinates that are included in a movement area set in advance, the three-dimensional coordinates being on a tracking target object passing straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and three-dimensional coordinates of the X-ray generation device” in lines 16-22, which renders the claim indefinite because the boundaries of the functional limitation are unclear because the claim does not provide a discernable boundary on what performs the functional limitation..
Claim 6 recites a functional limitation “a respiratory phase of the irradiation target is determined based on the three- dimensional coordinates of the tracking target object obtained for fluoroscopic X- ray images, the fluoroscopic X-ray images in one respiratory phase are selected, and a three-dimensional image of the irradiation target is reconstructed from the fluoroscopic X-ray image in the respiratory phase” in lines 23-27, which renders the claim indefinite because the boundaries of the functional limitation are unclear because the claim does not provide a discernable 

Claim limitation “a central control unit configured to control: a CBCT imaging device configured to control the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and a two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a CBCT imaging device configured to control the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 
Claim limitation “the CBCT imaging device calculates three-dimensional coordinates of the tracking target object as a midpoint between two intersecting points between a movement area of the tracking target object set in an advance and the tracking target object passing a straight line formed by connecting to each other the three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and the three-dimensional coordinates of the fluoroscopic X-ray generation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a central control unit configured to control:  a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and a two-dimensional moving-object tracking device that two-dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the 
Claim limitation “the CBCT imaging device calculates each intersecting point or a common perpendicular line between or of an inter-phase movement straight line and the tracking target object passing straight line, the CBCT imaging device obtains the inter-phase movement straight line by connecting positions of the tracking target object on the four-dimensional CT image in respiratory phases, the CBCT imaging device obtains an intersecting point as three- dimensional coordinates of the tracking target object when an intersecting point exists, and a point on the common perpendicular line on the inter-phase movement straight line, where the CBCT imaging device obtains the common perpendicular line, which has a shortest length, as the three-dimensional coordinates of the tracking target object when an intersecting point does not exist” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a central control unit configured to control: a CBCT imaging device that performs cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; a two-dimensional moving-object tracking device that two- dimensionally tracks a tracking target object projected within the irradiation target in the fluoroscopic X-ray image; and a three-dimensional moving-object tracking 
Claim limitation “a three-dimensional moving-object tracking device that includes two pairs of moving-object tracking X-ray generation devices and a moving-object tracking X- ray flat-panel detector, and that three-dimensionally tracks the tracking target object on a fluoroscopic X-ray image acquired” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Amendment
Applicant’s amendments filed 28 April 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 28 April 2021 with respect to claims 1 and 7 have been fully considered.  The objections of claims 1 and 7 have been withdrawn.
Applicant’s amendments filed 28 April 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 28 April 2021 with respect to claims 3 and 8 have been fully considered.  The objections of claims 3 and 8 have been withdrawn.
Applicant’s amendments filed 28 April 2021 with respect to claim 8 have been fully considered.  The objection of claim 8 has been withdrawn.
Applicant’s amendments filed 28 April 2021 with respect to claims 4 and 5 have been fully considered.  The objections of claims 4 and 5 have been withdrawn.
Applicant’s amendments filed 28 April 2021 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 28 April 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.

Response to Arguments
Applicant’s arguments filed 28 April 2021 have been fully considered but they are not persuasive.
With respect to rejections of claims 1 and 3-8 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), applicant argued that independent claims were amended to include a control system that includes a central control unit.  This argument is not persuasive.  Claim limitations in question are interpreted under 35 U.S.C. 112(f) because they include a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.    Furthermore, there are functional limitations 

Applicant’s arguments filed 28 April 2021 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884